***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           TALIB SHAHEER v. COMMISSIONER
                   OF CORRECTION
                      (AC 43685)
                  Bright, C. J., and Alvord and Elgo, Js.

                                  Syllabus

The petitioner, who had been convicted, on a plea of guilty, of the crimes
   of robbery in the second degree and tampering with physical evidence,
   sought a writ of habeas corpus, claiming that his trial counsel rendered
   ineffective assistance by, inter alia, failing to provide timely notice of
   his intention to use expert testimony in support of a duress defense. The
   habeas court rejected the petitioner’s ineffective assistance of counsel
   claims and, with respect to his assertion that trial counsel failed to
   timely raise a defense of duress, the court found it to be without merit.
   Thereafter, the habeas court rendered judgment denying the habeas
   petition, and the petitioner, on the granting certification, appealed to
   this court. Held that the judgment of the habeas court denying the
   petition for a writ of habeas corpus was affirmed; the habeas court
   having thoroughly addressed the petitioner’s argument that his counsel’s
   representation was constitutionally ineffective, this court adopted the
   habeas court’s well reasoned decision as a proper statement of the
   relevant facts and applicable law on that issue.
       Argued February 16—officially released September 14, 2021

                            Procedural History

  Amended petition for a writ of habeas corpus, brought
to the Superior Court in the judicial district of Tolland
and tried to the court, Seeley, J.; judgment denying the
petition, from which the petitioner, on the granting of
certification, appealed to this court. Affirmed.
  J. Christopher Llinas, assigned counsel, for the
appellant (petitioner).
   Linda F. Currie, senior assistant state’s attorney,
with whom, on the brief, were Sharmese Hodge, state’s
attorney, Leah Hawley, senior assistant state’s attorney,
and Tamara Grosso, assistant state’s attorney, for the
appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Talib Shaheer, appeals
from the judgment of the habeas court denying his
petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court improperly rejected his
claim of ineffective assistance of trial counsel. We affirm
the judgment of the habeas court.
   The defendant was charged in a nine count informa-
tion with one count of felony murder in violation of
General Statutes § 53a-54c; one count of kidnapping in
the first degree in violation of General Statutes § 53a-
92 (a) (2) (B); one count of robbery in the first degree
in violation of General Statutes § 53a-134 (a) (1); two
counts of tampering with physical evidence in violation
of General Statutes (Rev. to 2013) § 53a-155 (a) (1); one
count of hindering prosecution in the second degree in
violation of General Statutes § 53a-166; one count of
false statement in the second degree in violation of
General Statutes (Rev. to 2013) § 53a-157b; one count
of interfering with an officer in violation of General
Statutes § 53a-167a; and one count of tampering with
a witness in violation of General Statutes § 53a-151. On
April 16, 2015, the state filed a substitute information,
and the petitioner entered pleas under the Alford doc-
trine1 to one count of robbery in the second degree in
violation of General Statutes § 53a-135 (a) (1) (B) and
one count of tampering with physical evidence in viola-
tion of § 53a-155 (a) (1). He was sentenced to a total
effective term of fifteen years of incarceration.
   The petitioner initiated this matter by filing a petition
for a writ of habeas corpus. In his operative petition,
the petitioner alleged that his trial counsel, Attorney
Bruce Lorenzen, rendered ineffective assistance in vio-
lation of his state and federal constitutional rights. Spe-
cifically, he claimed that Lorenzen’s performance was
deficient for, inter alia, failing to investigate certain
witnesses, failing to timely raise a defense of duress,
failing to provide critical information and/or correct
information to the petitioner, and failing to review the
strengths and weaknesses of the state’s evidence.2 Fol-
lowing a habeas trial, the court denied the petition for
a writ of habeas corpus. With respect to the petitioner’s
claim that Lorenzen was ineffective for failing to timely
raise a defense of duress, the court found it to be with-
out merit. Specifically, it determined that, ‘‘to the extent
the petitioner is asserting a claim that he pleaded guilty
because he felt his duress defense was not going to be
presented to the jury due to late disclosure, his claim
is not credible.’’ On November 1, 2019, the court granted
the petition for certification to appeal.
  The principal issue raised by the petitioner in this
appeal is that the court improperly rejected his claim
that Lorenzen provided ineffective assistance by failing
to provide timely notice of his intention to use the
expert testimony of Andrew W. Meisler, a psychologist,
in support of a duress defense pursuant to Practice
Book § 40-18.3 The petitioner contends that, as a result
of Lorenzen’s alleged ineffective assistance, ‘‘the possi-
bility existed that [the court] could exclude . . . Meisl-
er’s expert testimony, leaving the petitioner with the
sole option of testifying himself in support of his duress
defense.’’ (Emphasis added.) The petitioner further con-
tends that, but for his ‘‘potential inability to present
. . . Meisler’s expert testimony in support of his duress
defense,’’ he would not have pleaded guilty and would
have proceeded to trial. (Emphasis added.)4
   We have examined the record on appeal, the briefs
and arguments of the parties, and conclude that the judg-
ment of the habeas court, Seeley, J., should be affirmed.
Because the court thoroughly addressed the petitioner’s
argument raised in this appeal that Lorenzen’s represen-
tation was constitutionally ineffective, we adopt its well
reasoned decision as a proper statement of the relevant
facts and the applicable law on that issue. See Shaheer
v. Commissioner of Correction, Superior Court, judicial
district of Tolland, Docket No. CV-XX-XXXXXXX-S (October
21, 2019) (reprinted at 207 Conn. App. 454,    A.3d     ).
Any further discussion by this court would serve no
useful purpose. See, e.g., Anderson v. Commissioner of
Correction, 205 Conn. App. 173, 189,      A.3d     (2021).
      The judgment is affirmed.
  1
     ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970), a criminal defendant is not required to admit his guilt, but consents
to being punished as if he were guilty to avoid the risk of proceeding to trial.
. . . A guilty plea under the Alford doctrine is a judicial oxymoron in that
the defendant does not admit guilt but acknowledges that the state’s evidence
against him is so strong that he is prepared to accept the entry of a guilty
plea nevertheless. The entry of a guilty plea under the Alford doctrine carries
the same consequences as a standard plea of guilty. By entering such a plea,
a defendant may be able to avoid formally admitting guilt at the time of
sentencing, but he nonetheless consents to being treated as if he were guilty
with no assurances to the contrary.’’ (Emphasis in original; internal quotation
marks omitted.) State v. Simpson, 329 Conn. 820, 824 n.4, 189 A.3d 1215 (2018).
   2
     The court addressed only those claims for which the petitioner had pre-
sented evidence and provided a legal analysis in his posttrial brief. All other
claims raised by the petitioner in his operative petition for a writ of habeas
corpus were deemed abandoned.
   3
     Practice Book § 40-18 provides in relevant part: ‘‘If a defendant intends
to introduce expert testimony relating to the affirmative defenses of mental
disease or defect . . . or another condition bearing upon the issue of whether
he or she had the mental state required for the offense charged, the defendant
shall . . . notify the prosecuting authority in writing of such intention and
file a copy of such notice with the clerk. . . .’’
   4
     The petitioner also claims that the following two factual findings of the
habeas court were clearly erroneous: (1) ‘‘the trial court was not going to
exclude . . . Meisler’s expert testimony because it granted the state’s motion
to have the petitioner evaluated by its own expert, and because the petitioner
was scheduled to meet with the state’s expert on the day of his plea,’’ and
(2) ‘‘the petitioner . . . lack[ed] credibility in claiming concern that his duress
defense may suffer due to [Lorenzen’s] [alleged] untimely filing of the expert
notice because the petitioner was in the courtroom and heard [the court grant
the state’s motion to have the petitioner evaluated by its own expert].’’
   ‘‘[T]his court cannot disturb the underlying facts found by the habeas court
unless they are clearly erroneous . . . . [A] finding of fact is clearly erroneous
when there is no evidence in the record to support it . . . or when although
there is evidence to support it, the reviewing court on the entire evidence is
left with the definite and firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Anderson v. Commissioner of Correction,
114 Conn. App. 778, 784, 971 A.2d 766, cert. denied, 293 Conn. 915, 979 A.2d 488
(2009). In the present case, there is evidence in the record that substantiates
the findings in question. Moreover, our review of the record and the reasonable
inferences drawn therefrom does not leave us with a definite and firm convic-
tion that a mistake has been committed.